PER CURIAM.
This disciplinary proceeding is before the Court for consideration of a referee’s report filed pursuant to Rule 3-7.6 of the Rules Regulating The Florida Bar.
Upon trial of the charges made in a complaint filed by The Florida Bar, the referee found that respondent Walter B. Dunagan had entered into a business transaction with his client without advising the client to obtain independent legal counsel. The referee recommended that respondent be found guilty of violating Disciplinary Rule 5-104(A) of the former Florida Bar Code of Professional Responsibility. D.R. 5-104(A) provides: “A lawyer shall not enter into a business transaction with a client if they have differing interests therein and if the client expects the lawyer to exercise his professional judgment therein for the protection of the client, unless the client has consented after full disclosure.” The referee recommended a public reprimand and probation for six months.
Neither party seeks review of the referee’s report. Therefore the referee’s findings of fact are deemed conclusive and the recommended disciplinary measures are adopted. Rules Regulating The Florida Bar, Rule 3-7.6(c)(6).
Accordingly, by the publication of this order we hereby reprimand attorney Walter B. Dunagan and place him on probation for six months.
The Florida Bar’s costs in this proceeding are assessed against the respondent. Judgment is entered against Walter B. Du-nagan in the amount of $1572.89, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.